Exhibit 10.2

iParty Corp.

OPTION CANCELLATION AGREEMENT

THIS AGREEMENT, made as of the eighth day of December, 2006 (the “Cancellation
Date”), between iParty Corp., a Delaware corporation (“iParty”), and Patrick
Farrell (the “Grantee”).

WHEREAS, there are approximately 300,000 shares available for future issuance
under the iParty Amended and Restated 1998 Stock Incentive and Nonqualified
Stock Option Plan (the “Plan”), which iParty’s Board of Directors (the “Board”)
has determined to be an insufficient number of shares for future issuance in
respect of iParty’s anticipated needs regarding employee, management, executive,
and director compensation;

WHEREAS, iParty has granted Grantee, among other stock option grants, (i) a
stock option on October 10, 1999 exercisable for 75,000 shares of iParty’s
common stock at an exercise price of $3.81 per share, and (ii) a stock option on
April 4, 1999 exercisable for 115,000 shares of iParty’s common stock at an
exercise price of $3.63 per share;

WHEREAS, the Grantee has offered to cancel the two stock option grants described
above exercisable for an aggregate of 190,000 shares with an exercise price
equal to or greater than $3.63 per share without any further consideration apart
from that that would inure or arise from the fact that iParty would thereby be
afforded the ability and opportunity to increase the number of shares available
for future issuance under the Plan in respect of iParty’s anticipated
requirements for employee, management, executive, and director compensation; and

WHEREAS, the Grantee and iParty hereby acknowledge and recognize that while the
Grantee shall remain eligible for consideration for future grants to be made by
iParty under the Plan, each of the Grantee and iParty, by executing and
delivering this Agreement, also hereby explicitly acknowledge and recognize that
no agreement, understanding, or arrangement between them currently exists
regarding future grants, if any, to the Grantee under the Plan.

NOW, THEREFORE, in consideration of good and adequate consideration, the receipt
and sufficiency of which are hereby acknowledged, iParty and the Grantee
mutually agree as follows:

1.             Cancellation of Option.

iParty and the Grantee each hereby agree that any and all rights and options of
the Grantee to purchase all or any part of the aggregate of 190,000 shares of
iParty common stock pursuant to the two stock option grants described in the
recitals above shall cease and be terminated effective as of the Cancellation
Date and that each of such options to purchase said aggregate of 190,000 shares
of iParty common stock shall be deemed cancelled in full and of no further force
and effect.


--------------------------------------------------------------------------------


2.             Modification and Termination of Prior Agreement.

This Agreement shall be deemed to have the effect of immediately modifying and
terminating as of the Cancellation Date any prior agreement by and between
iParty and the Grantee in respect of the subject matter hereof.

3.             Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

4.             Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to iParty. This Agreement shall inure to the benefit of and be binding upon the
Grantee’s legal representatives. All obligations imposed upon and all rights
released and relinquished by the Grantee and all rights granted to iParty under
this Agreement shall be final, binding and conclusive upon the Grantee’s heirs,
executors, administrators and successors.

5.             Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Board. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and Corporation for all purposes.

iPARTY CORP.

 

 

 

 

 

By:

/s/ SAL PERISANO

 

 

 

   Sal Perisano

 

 

   Chairman of the Board and CEO

 

 

 

 

Acknowledged and Accepted by:

 

 

 

 

 

/s/ PATRICK FARRELL

 

 

Patrick Farrell

 

 


--------------------------------------------------------------------------------